DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-11, 18, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016/058953 A1. 
The WO reference discloses a process to produce ethene and propene by mixing a non-cyclic renewable paraffin stream A and a hydrocarbon stream B being LPG (propane and butane). Said non-cyclic paraffin stream A comprises at least 90 wt. % of paraffins having at
least 12 carbon atoms which comprise at least 30 wt.% of linear paraffins, less than 20 wt.% multiple-branched paraffins, the rest being single branched paraffins. This means that stream A contains less than 70 wt.% single branched paraffins and the total of mono and multi branched paraffin is at least 45 wt. % and the ratio (mono-/multiple- branched) being more than 1 or 1.25 and it is expected that mixing stream A with LPG would still provide a ratio greater than 1 or 1.25. The mixture of A and B is then passed into a steam cracking to produce products comprising more than 45% of ethene and propene which can be further processed to process polymers. The steam cracking is operated at the coil outlet temperature ranging from 810-875o C. The WO reference further teaches that the mixture can be obtained from an isomerization of linear paraffins or from a deoxygenation process. See claims 1, 6, 7, 11; page 1, lines 10-30; page 7, lines 5-12, 25 - 29; page 9, lines 27 - 32; page 11, line 1; page 14, lines 1-19; page 19, lines 14-16; Fig. 1a, tables 2, 4, 6.  

	The WO reference does not does not teach the pour point of the paraffin composition and does not specifically teach the flow rate between water the paraffin composition as claimed. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the WO reference by utilizing paraffin composition having a pour point as claimed because of the similarities between the claimed paraffin composition the paraffin composition of the WO reference and it would be expected that the results would be the same or similar when using a paraffin composition having a pour point as claimed in the process of the WO reference. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of process of by utilizing a flow rate between water and paraffin composition as claimed because the WO reference teaches that the ratio of steam (water) to feedstock mixture (paraffin composition) is .25 to .45 Kg. 
Response to Arguments
	The argument that the Vermeiren (the WO reference) does not teach the ratios and the combined of mono and multi branched isopraffins as claimed is not persuasive because the WO references that the ratio and the combined wt.% of mono and multi branched isopraffins within the claimed ranges (see rejection above). 
	The argument that Vermeiren does not disclose improved ethylene and propylene yields over benzene, butadiene or hydrogen is not persuasive Vermeiren teaches steps and composition of the renewable paraffin feedstock as claimed. 
	The argument that Vermeiren teaches away from having higher than half non-cyclic paraffins is not persuasive because as it is estimated above the amount of mono and multi branched paraffins of Vermeiren is overlapped the claimed ranges. 
	The argument that it is not obvious to use a renewable isomeric paraffin having a pour point below 0o C is not persuasive because Vermeiren does not limit the pour point of the renewable feed and the examiner maintains that because of the similarities between the claimed paraffin composition the paraffin composition of Vermeiren, it would be expected that the results would be the same or similar when using a paraffin composition having a pour point as claimed in the process of Vermeiren. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771